Citation Nr: 0601350	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left knee with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, the 
issue on appeal was remanded for additional development.  The 
Board notes the issue previously developed on appeal of 
entitlement to service connection for a left ankle disorder 
was resolved in the veteran's favor by rating action in June 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2005).  

In this case, the Board remanded the issue on appeal for 
additional development in April 2004 with instructions 
including that a surgical examination be undertaken to 
determine if there was any muscle damage to the veteran's 
left lower extremity.  It was noted that X-ray studies of the 
left lower leg in June 2001 showed evidence of a retained 
metallic fragment and that while service connection had been 
established for a scar and arthritis of the left knee the 
question of entitlement to a separate rating for muscle 
damage had not been considered.  

Although the veteran underwent VA examination in May 2005, 
the requested opinion as to whether the veteran's initial 
injury in service involved muscle damage was not addressed.  
The Board also notes that the issue of whether a separate 
rating for muscle damage to the left lower leg with retained 
metallic fragment was warranted was not considered in the 
June 2005 supplemental statement of the case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of all residuals related to his shell 
fragment wounds to the left knee and left 
lower extremity.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available for review by the 
examining physician.  A notation to the 
effect that this record review took place 
should be included in the report.  

To the extent possible, the physician 
should (a) identify all muscle groups 
affected and the degree of any muscle 
damage caused by the shell fragment 
wounds to the left knee and left lower 
leg, as well as, any underlying 
disability, (b) discuss all clinical 
findings of muscle injury for each wound, 
(c) discuss all symptoms of muscle injury 
(loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement) and the severity 
of same for each wound, (d) indicate 
whether there is evidence of loss of deep 
fascia or of muscle substance or 
impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side for each 
wound, and (e) indicate whether the 
veteran has any neurological abnormality 
referable to the shell fragment wounds; 
and, if so, the nerve(s) affected, the 
manifestations referable thereto, and the 
degree of severity of any nerve 
abnormality for each wound. 

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
A specific determination as to whether a 
separate rating for muscle damage to the 
left lower leg with retained metallic 
fragment was warranted must be provided.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

